The Court,

after a short Argument, were unaniously of Opinion that the Exception was the first of the kind ever made; that, if allowed, would destroy all Wills from being Evidence, as it would bring the real Point in (as they expressed it) upon a Side Motion, and would be subversive of the sitherto uninterrupted Course of Practice. The Exception being overruled, the Court said, the Will should go in, as Evidence to the Jury, who, upon finding the special Matter, would bring the Point of Law properly before the Court.